
	
		II
		112th CONGRESS
		1st Session
		S. 668
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Cornyn (for himself,
			 Mr. Hatch, Mr.
			 Roberts, Mr. Kyl,
			 Mr. Thune, Mr.
			 Barrasso, Mr. Isakson,
			 Mr. Wicker, Mr.
			 Burr, Mr. Coburn, and
			 Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To remove unelected, unaccountable bureaucrats from
		  seniors' personal health decisions by repealing the Independent Payment
		  Advisory Board.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Health Care Bureaucrats
			 Elimination Act.
		2.Removal of
			 unelected, unaccountable bureaucrats from seniors' personal health decisions by
			 repealing the Independent Payment Advisory BoardEffective as if included in the enactment of
			 the Patient Protection and Affordable Care Act (Public Law 111–148), the
			 provisions of, and amendments made by, sections 3403 and 10320 of such Act are
			 repealed.
		
